Title: Transfer of Naval Appropriations, 1 August 1814 (Abstract)
From: Madison, James
To: 


        § Transfer of Naval Appropriations. 1 August 1814. “In pursuance of the authority vested in the President of the United States, by the act of Congress, passed on the 3d day of March, 1809, entitled an ’Act further to amend the several acts for the establishment and regulation of the Treasury, War and Navy Departments,[’] I do hereby direct that, out of the balance of the appropriation for the purchase of provisions, there be applied the sum of One hundred and ninety thousand dollars to Ordnance; that out of the balance of the appropriation for the purchase of provisions, there be applied ninety thousand dollars to Navy Yards; and that out of the balance of the appropriation for Repairs of Vessels there be applied three hundred thousand dollars to Contingent Expenses.”
      